Filed 1/27/21 In re S.V. CA4/2
                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
 ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
                                                         purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FOURTH APPELLATE DISTRICT

                                                       DIVISION TWO



 In re S.V., a Person Coming Under the
 Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                                      E074641

           Plaintiff and Respondent,                                             (Super.Ct.No. RIJ1900601)

 v.                                                                              OPINION

 C.V.,

           Defendant and Appellant.


         APPEAL from the Superior Court of Riverside County. Matthew Perantoni,

Judge. Affirmed.

         Law Office of Marissa Coffey and Marissa Coffey, under appointment by the

Court of Appeal, for Defendant and Appellant.

         Gregory Priamos, County Counsel, James E. Brown, Anna M. Marchand, and

Julie Koons Jarvi, Deputy County Counsel, for Plaintiff and Respondent.




                                                                    1
        Defendant and appellant C.V. (mother) contends that juvenile court jurisdictional

and dispositional orders relating to her four children must be reversed. She argues that

(1) a child custody evaluation report—initially prepared pursuant to Evidence Code

section 730 in connection with separate family law proceedings—should not have been

disclosed to the parties, or admitted and considered by the juvenile court; (2) the Welfare

and Institutions Code1 section 300, subdivision (b) allegations of the dependency

petitions were improperly pleaded, and therefore were an inappropriate basis for the

juvenile court to have taken jurisdiction over the children; and (3) the evidence was

insufficient to support the juvenile court’s jurisdictional findings. Mother raises no

separate challenges to the juvenile court’s dispositional orders, arguing only that they

must be reversed if the jurisdictional orders are reversed.

        We affirm the challenged findings and orders.

                                      I. BACKGROUND

        This case involves four boys: M.V., born in 2002; A.V., born in 2003; D.V., born

in 2005; and S.V., born in 2010. The children share the same mother, but the youngest

has a different father. Mother is divorced from the father of the three older children. The

father of S.V. was in a relationship with mother for about six months, they never married,

and he reported that he only found out he had a child with her at the end of 2011. Neither

of the fathers is a party in this appeal.



        1
            Further undesignated statutory references are to the Welfare and Institutions
Code.

                                               2
       The children came to the attention of plaintiff and respondent Riverside County

Department of Public Social Services (DPSS) in April 2019 when it received five reports

alleging S.V. was being subjected to general neglect, sexual abuse, emotional abuse, and

physical abuse by his father. After investigation, the matter was closed as inconclusive,

with a finding that there is “insufficient evidence” of any abuse. S.V. made

“inconsistent” and “extreme” statements describing abuse, which could not be

corroborated with physical evidence. It was noted that mother “has a history of alleging

sexual abuse to the children, by the fathers of the children,” and that although mother

“appears genuine, emotional, and worried for the children’s safety and well-being, she

may have exaggerated the information shared by the child.”

        In August and September 2019, DPSS received another flurry of reports that S.V.

was being abused by his father. Mother “shared a picture” of S.V. that she claimed

showed scars on S.V.’s head from his father beating him with “‘a metal thing.’” She

further claimed the father had taken S.V. for a weekend visit against S.V.’s wishes, and

that afterward S.V. had attempted suicide by trying to jump out of a moving car, but

someone in the car was able to stop him. DPSS reported it “was believed [S.V.] was

hospitalized due to the incident.” DPSS also received reports “from multiple reporting

parties who [mother] talked to regarding the same allegations.”

       The social worker was subpoenaed to appear at a September 27, 2019 hearing in

the family law division of the Superior Court regarding custody of S.V. While at the

hearing, the social worker spoke to mother, who reported that S.V. was “on a second



                                             3
psychiatric hold due to suicide attempts.” Mother stated that S.V. was suffering from

“‘flashbacks’” and “‘nightmares’” of abuse that “he endured from the father.” She

lamented that the court had “‘forced’ [S.V.] to visit the father,” and asserted that S.V. had

threatened to kill himself after each visit.

       At the same hearing, the social worker also spoke with S.V.’s father. He asserted

that the allegations of abuse were false, that mother had coached S.V. to make allegations

against him, and that she “convinces S.V. to believe the allegations are true.” The father

said that he was afraid for S.V.’s safety, and that he wished for S.V. “to be safe and

happy” and for mother to get “assistance for her mental health concerns.” At the time of

the hearing, S.V.’s father had no contact with the child because of a temporary restraining
                        2
order that was in place. He expressed that he would “prefer[] to have custody of [S.V.]

and he will continue to demonstrate he loves the child.”

       Also at the same hearing, the family law court ordered that DPSS be provided a

copy of a child custody evaluation report, which had been prepared by James Husen, Jr.,

a clinical and forensic psychologist appointed by the court pursuant to Evidence Code

section 730. The social worker also spoke directly with Husen. The report, which had

been submitted to the family law court in August 2019, is a 90 page document, prepared

on the basis of over 55 hours spent “evaluating the family.” Husen opined that S.V. was

being abused not by his father, but rather by mother. Apparently as a result of her own



       2
        The temporary restraining order would be dismissed a few days later, on
October 2, 2019.

                                               4
history of untreated trauma, mother was unconsciously, but falsely, casting S.V. as

“broken and damaged” to gain the “status of ‘the suffering saintly mother.’” Husen

“identified multiple ‘severe mental health concerns’” for mother, including “Major

Depression, Post Traumatic Stress Disorder, Generalized Anxiety, and Factitious

Disorder Imposed on Another (previously referred to as Munchausen By Proxy).”

       In Husen’s view, mother “truly believes she is protecting [S.V.] from Father and

yet she is harming him immensely in her efforts.” She “has coached [S.V.] to lie about

his Father,” though “her coaching has in large part been unconscious and perhaps

delusional.” Indeed, all four boys showed signs of coaching: “[I]t seemed to me that a

great deal of effort had gone into all of them getting their story straight and consistent

with one another. The emotion wasn’t there though. It felt as if I was listening to boys

who had learned lines for a play and I was their audience.” Husen expressed that “[S.V.],

his brothers, his sister, his mother, his mother’s friends, and the counselors treating the

family have all gone over the story [of S.V. being abused by his father] so many times

with [S.V.] that they all believe it lock, stock, and barrel.” Husen observed that “[a]ll the

boys are extremely bonded to Mother,” but opined that the bonding “appears to be of the

traumatic type,” that is, “an intense emotional bond born of abuse.” He expressed

“substantial concern” that mother “might do something rash,” such as abduct [S.V.] and

take him out of the United States to the country where she grew up, or “do some other

harm to him” when she learned of the results of the evaluation.




                                              5
       DPSS took the four children into protective custody on October 1, 2019. S.V. was

initially transported to a “confidential placement,” while the older three were released to

the care of their father. In an amended dependency petition, DPSS alleged that each of

the children came within section 300, subdivision (b) (failure to protect), and that S.V.

also came within subdivision (c) (serious emotional damage). Regarding subdivision (b),

the petition included the following factual allegations: “The mother suffers from

unresolved mental health issues, including but not limited to diagnoses of Major

Depression, Post-Traumatic Stress Disorder, Anxiety, and Factitious Disorder Imposed

on Another, which is limiting her ability to adequately parent the children, and is placing

all of the children at risk of emotional harm.” Regarding subsection (c), DPSS alleged:

“[S.V.], is suffering from serious emotional damage due to the mother’s mental health

issues and behaviors, which includes coaching, conditioning, and training the child to

make false allegations of severe sexual and physical abuse, and referring to him as a

‘damaged child,’ resulting in the child experiencing confusion, fear, anxiety, and

[suicidal] ideation.”

       At the detention hearing, the juvenile court found that DPSS had established a

prima facie case that each of the children came within section 300 as alleged. It did not

detain any of the children from their fathers, nor did it detain the three older children

from mother. The three older children expressed that they wanted to live with mother,

and the court was persuaded to allow them to do so. The court ordered S.V. detained out

of mother’s custody and temporarily suspended her visitation with him, granting physical



                                              6
custody of him to his father. At the request of DPSS and over mother’s objection, the

court ordered “full disclosure” of the child custody evaluation report that had been
                                   3
prepared in the family law case.

       At the jurisdiction and disposition stage, DPSS reported that S.V. was generally

“safe and content in the care and custody of his father.” When the social worker asked

S.V. to write down his thoughts regarding “good things,” S.V. listed “‘being with my

dad, going to a new school, and being happier.’” S.V.’s father reported that the child had

“opened up” and “talked about his mother forcing him to make false statements.” When

the social worker asked S.V. to write down things that worried him, he listed “‘getting

yelled at by my mom, and getting scared about what would happen (would my mom yell

at me).’” When asked to explain further, S.V. stated: “‘Well, my mom would make me

say stuff I didn’t want to say. Things that were bad. I can’t explain it because it was

terrifying for me.’” S.V. then became too upset to discuss the issue further.

       After a contested jurisdiction/disposition hearing on December 12, 2019, the

juvenile court sustained the dependency petition as alleged. The court ordered the three

older children to remain in the physical custody of their parents, and that the parents

receive family maintenance services. The court removed S.V. from mother, but not from

his father. It ordered mother to participate in reunification services as to S.V., and it

ordered family maintenance services for his father.



       3
          The report appears in our record as an attachment to DPSS’s
jurisdiction/disposition report.

                                              7
                                    II. DISCUSSION

A. Child Custody Evaluation Report

       Mother contends Husen’s child custody evaluation report should not have been

disclosed to the parties in this dependency matter or considered by the juvenile court in

determining whether it had jurisdiction. We are not persuaded.

       The discovery rules in dependency matters, which are liberal in many respects,

nevertheless do not allow DPSS to discover information that is privileged for purposes of

establishing the juvenile court’s jurisdiction. (Laurie S. v. Superior Court (1994) 26

Cal.App.4th 195, 202.) With exceptions not relevant here, however, a person evaluated

by a psychologist by court order has no claim of privilege over the evaluation. (Evid.

Code, § 1017, subd. (a); In re Eduardo A. (1989) 209 Cal.App.3d 1038, 1044.) As noted,

Husen evaluated mother as part of the child custody evaluation ordered by the family law

court pursuant to Evidence Code section 730 and in accordance with a stipulation of the

parties. Moreover, for the psychotherapist-patient privilege to apply, mother would have

to be Husen’s patient. (In re Tabatha G. (1996) 45 Cal.App.4th 1159, 1168.) She was

not. (Ibid. [party not a “‘patient’” for purposes of the privilege “because she was not

seeking a diagnosis or treatment of a mental or emotional condition nor was any scientific

research involved”]; see Evid. Code, § 1011.) It follows that mother had no claim of




                                             8
privilege over the child custody evaluation report or the psychological evaluation of her

that was included in that report.

       Mother’s assertion that In re M.L. (2012) 210 Cal.App.4th 1457 (In re M.L.) is

“extremely helpful here” is incorrect. In that case, the Court of Appeal analyzed whether

the juvenile court had erred in ordering privileged records to be disclosed and included in

the record. (Id. at pp. 1467-1468.) Notably, part of the juvenile court’s error in that case

was disclosing and admitting the privileged documents when much of the same

information existed in documents that were not privileged and already in the record.

(Ibid.) As discussed above, the child custody evaluation report at issue here is not a

privileged document, nor did mother have any privilege with respect to the portion of it

discussing Husen’s evaluation of her. Thus, In re M.L. is not “helpful” for analysis of

this case, as mother would have it.

       Mother also emphasizes that there is authority for the proposition that a court may

not order a parent to undergo a psychological examination solely on the basis of the

parent’s mental illness for purposes of determining jurisdiction in a dependency case.

(See Laurie S. v. Superior Court, supra, 26 Cal.App.4th at pp. 202-203.) Here, however,

the juvenile court did not order mother to undergo a psychological examination to

determine jurisdiction. Rather, the child custody report at issue already existed before the

dependency, created pursuant to an order of the family law court. Authority regarding the




                                             9
juvenile court ordering a parent to undergo psychological examination to determine its

jurisdiction does not apply to our facts.

       Mother is also incorrect that section 5328 supports her position. That statute is the

confidentiality provision for “information and records obtained in the course of providing

services” to mentally ill persons under specified provisions of the Welfare and

Institutions Code. (§ 5328, subd. (a); see Mavroudis v. Superior Court (1980) 102

Cal.App.3d 594, 601 [§ 5328 confidentiality provision “extends only to those records

specifically described in the statute”].) Husen’s report was not obtained by DPSS in the

course of providing services to mother under any of the specified statutory provisions.

Mother has offered no reasoned argument as to why section 5328 might nevertheless

govern here.

       Finally, mother finds it “disturbing” and “alarming” that the child custody

evaluation report would be considered for jurisdictional purposes because her primary

language is Spanish, but Husen’s evaluation of her was conducted in English. The report

states that Husen and mother discussed the circumstance that English is mother’s “second

language.” Husen explained to mother that he would not provide an interpreter, but that

she was “entirely free” to use one “at any time” if she wanted. Mother told Husen she

“would not be using an interpreter,” and they “agreed [to] proceed in English.” Mother

“agreed that she would let [Husen] know if she didn’t understand anything,” and he

agreed to “look for signs” that mother understood, and to give her the “time and space

needed to communicate . . . accurately and effectively throughout the course of the



                                            10
evaluation.” The report notes one occasion when mother expressed that she wanted an
           4
interpreter. Mother testified at the jurisdiction and disposition hearing that there were

“five occasions” when Husen “denied” her “having an interpreter.” She also testified that

there were several factual inaccuracies in the report that she attributed to Husen’s failure
                            5
to understand her accent.

       In essence, mother contends here, as she did in the trial court, that Husen’s report

was not “valid” and his conclusions should not have been given any weight because of

the purported language barrier between mother and the expert. The juvenile court,

however, determined otherwise, finding the report to be “very thorough” and apparently

giving it substantial weight. It is not our role on appeal to “reweigh or express an

independent judgment on the evidence.” (In re Amy M. (1991) 232 Cal.App.3d 849, 859-

860.) Having reviewed the record, we find the juvenile court’s determination was well

within the bounds of reason. The juvenile court reasonably could have concluded that a

few factual errors on peripheral matters did not undermine the validity of Husen’s central




       4
         On that occasion, Husen had “persisted a bit” after mother expressed that she did
not want to discuss allegations, determined to be unfounded, that she had previously
made against the father of her oldest child (who is now an adult and is not one of the four
children involved in this matter). Mother then “said she wanted an interpreter,” and
expressed that she was feeling like the evaluation process was a “trick.”
       5
          Specifically, mother testified that she told Husen she was 48, but the report
states her to be 40 years of age. Also, she told Husen that her father died of a heart
attack, though he had also had leukemia, but the report states that he died of leukemia.

                                             11
conclusions, and that the limitations in mother’s English skills did not fundamentally

impede her ability to communicate with Husen or interfere with his evaluation of her.

       Mother has not demonstrated any appropriate basis for us to disturb the juvenile

court’s conclusions regarding the admissibility of Husen’s report or how much weight to

give it. The report, including its psychological evaluation of mother, was properly

obtained, nonprivileged evidence that was appropriately admitted and considered by the

juvenile court in determining whether it had jurisdiction.

B. Pleadings

       Mother contends that the juvenile court’s finding that each of the children came

within section 300, subdivision (b), must be reversed because the dependency petition’s

subdivision (b) allegations were “incorrectly pled.” This is a contention that she raises

for the first time on appeal. We find that she has therefore forfeited the issue.

       There is a split of authority regarding whether a challenge to the facial sufficiency

of a dependency petition is forfeited on appeal by failure to object in the juvenile court.

(See In re S.O. (2002) 103 Cal.App.4th 453, 459-460 [discussing split].) The Court of

Appeal in In re Alysha S. (1996) 51 CalApp.4th 393, 397, held that a section 300

petition’s failure to state a cause of action can be raised for the first time on appeal. In In

re Shelley J. (1998) 68 Cal.App.4th 322, 328-329, the Court of Appeal rejected In re

Alysha S. and found the appellant had waived her right to challenge the sufficiency of the

allegations of the petition by raising the issue for the first time on appeal. Most courts to

have considered the issue recently have sided with In re Shelley J., and we agree that case



                                              12
represents the “better view.” (In re S.O., supra, at p. 459.) In re Alysha S. improperly

relied on the Code of Civil Procedure, which is generally inapplicable in dependency

proceedings except as expressly incorporated by the Welfare and Institutions Code. (In

re Shelly J., at pp. 328-329.) Moreover, “[a]llowing parties to challenge the facial

sufficiency of a petition for the first time on appeal conflicts with the emphasis on

expeditious processing of these cases so that children can achieve permanence and

stability without unnecessary delay if reunification efforts fail.” (In re David H. (2008)

165 Cal.App.4th 1626, 1640.) Also, there is no prejudice from a pleading that fails to

state a cause of action if, in the end, sufficient evidence supports the juvenile court’s

ruling. (See In re Athena P. (2002) 103 Cal.App.4th 617, 628 [“If the evidence at the

jurisdictional hearing was insufficient, [appellant] can seek reversal on that ground. But

if the evidence was sufficient to support the juvenile court’s findings, any failure of the

petition to state a cause of action became harmless error.”].)

       Additionally, although “application of the forfeiture rule is not automatic,”

particularly in dependency matters, our discretion to “excuse forfeiture should be

exercised rarely and only in cases presenting an important legal issue.” (In re S.B. (2004)

32 Cal.4th 1287, 1293.) As will become apparent below, this case does not present any

important legal issues, but rather turns on application of well-established principles. We

decline to excuse mother’s forfeiture of any challenge to the facial sufficiency of the

allegations of the dependency petition.




                                              13
       In her reply brief, citing In re Israel T. (2018) 30 Cal.App.5th 47, mother reframes

her argument from a challenge to the sufficiency of the pleadings to a contention that the

court failed to “make the findings required by statute.” (Id. at p. 51.) Arguably, mother

could be deemed to have forfeited appellate review of this argument, too, by failing to

raise it in her opening brief. (See, e.g., In re Daniel M. (2003) 110 Cal.App.4th 703, 707,

fn. 4.) Nevertheless, the reframed argument is not persuasive on its merits. In In re

Israel T., the juvenile court purported to take jurisdiction pursuant to section 300,

subdivision (b), but in the course of doing so made express findings rejecting the notion

that the children came within the statutory language of that subdivision. Thus, section

300, subdivision (b) provides for juvenile court jurisdiction where the child “has suffered,

or there is a substantial risk that the child will suffer, serious physical harm . . .” The

juvenile court in In re Israel T., however, in making a written version of its findings,

interlineated the petition’s recitation of the statutory language by “[striking] the word

‘substantial’ before the word ‘risk,’ and [striking] the word ‘serious’ before the word

‘physical harm.’” (In re Israel T., supra, 30 Cal.App.5th at p. 50.) It further stated on the

record: “‘I don’t believe these parents constitute any kind of risk to the children.’”

(Ibid.) The Court of Appeal, unsurprisingly, found that the juvenile court had erred by

taking jurisdiction despite its express findings that the children did not meet the statutory

requirements for it to do so. (Id.at p. 51)

       Mother argues that the juvenile court’s statements here, as it made its

jurisdictional findings, indicate that it similarly “rejected the statutorily required



                                              14
elements.” (In re Israel T., supra, 30 Cal. App.5th at p. 51.) We disagree. As mother

notes, section 300, subdivision (b) does not provide for jurisdiction based on emotional

harm alone. (In re Daisy H. (2011) 192 Cal.App.4th 713, 718.) And in making its

jurisdictional rulings, the juvenile court emphasized that it was persuaded that “all of the
                                                                        6
children are potentially suffering a risk of potential emotional harm.” We do not,

however, read the juvenile court’s comment as mother does, that is, as an implicit finding

that the children were not at any risk of physical harm. On appeal, we must view the

record in the light most favorable to the juvenile court’s ruling. (In re Amy M. (1991)

232 Cal.App.3d 849, 859-860.) Viewed in that light, the juvenile court’s comment is

reasonably interpreted as echoing and emphasizing part of the dependency petition’s

allegations, but without any implication that there was no substantial risk of physical

harm to the children. Put another way: the juvenile court’s comment here— regarding a

matter that would not, on its own, be enough to establish jurisdiction—does not

unambiguously rule out that the juvenile court also made the necessary findings of fact

regarding risk of physical harm. (Cf. In re Israel T.,] at p. 52 [“the court’s own

comments . . . refute any inference that it found the parents posed a serious risk to their

children’s physical well-being”].)


       6
          The fuller context of this statement is the following, as the court made its
jurisdictional findings: “By preponderance of the evidence, the Court does find
allegations (b)(1) and (c)(1) to be true. And I do want to point out that as to (b)(1), I do
think that all of the children are potentially suffering a risk of potential emotional harm.
The petition is sustained. [¶] The Court finds that the children come within Welfare and
Institution[s] Code Section 300(b)(1), that [is] all of the children, and [S.V.] also comes
within (c).”

                                             15
       We conclude that mother’s arguments regarding the sufficiency of the allegations

of the dependency petition were forfeited. Additionally, mother has not demonstrated

that the juvenile court failed to make the findings required by statute to take jurisdiction.

C. Sufficiency of the Evidence

       Mother contends that no substantial evidence supports the juvenile court’s

determinations that all four children fall within section 300, subdivision (b), or that S.V.

also falls within section 300, subdivision (c). We are not persuaded.

       At the jurisdictional hearing, the juvenile court determines whether the child falls

within any of the categories described in section 300, and therefore within the court’s

jurisdiction. (In re Michael D. (1996) 51 Cal.App.4th 1074, 1082.) As relevant here,

subdivision (b)(1) of section 300 applies when the child “has suffered, or there is a

substantial risk that the child will suffer, serious physical harm or illness” as a result of

the “failure or inability of his or her parent or guardian to adequately supervise or protect

the child” or “the inability of the parent or guardian to provide regular care for the child

due to the parent’s or guardian’s mental illness . . . .” Subdivision (c) of section 300

provides in relevant part for juvenile court jurisdiction when the child “is suffering

serious emotional damage, or is at substantial risk of suffering serious emotional damage,

evidenced by severe anxiety, depression, withdrawal, or untoward aggressive behavior

toward self or others, as a result of the conduct of the parent or guardian . . . .”




                                              16
       The petitioner (here, DPSS) bears the burden of proving by a preponderance of the

evidence that the child comes within the juvenile court’s jurisdiction. (In re Shelley J.,

supra, (1998) 68 Cal.App.4th 322, 329.) We review the juvenile court’s order for

substantial evidence, viewing the record in the light most favorable to the order. (In re

Amy M., supra, 232 Cal.App.3d at pp. 859-860.) Issues of fact and credibility are matters

for the juvenile court alone. (Ibid.) We may not reweigh or express an independent

judgment on the evidence, and are limited to determining whether there is any substantial

evidence, contradicted or uncontradicted, that supports the judgment. (Ibid.) “‘“We

uphold judgments if they are correct for any reason, ‘regardless of the correctness of the

grounds upon which the court reached its conclusion.’ [Citation.] ‘It is judicial action and

not judicial reasoning which is the subject of review.’”’” (In re A.S. (2011) 202

Cal.App.4th 237, 246, disapproved on other grounds by Conservatorship of O.B. (2020) 9

Cal.5th 989, 1010, fn. 7.)

       Regarding S.V., in particular, the question of whether there is substantial evidence

to support the juvenile court’s jurisdictional ruling is not close. Where DPSS alleges that

a child comes within section 300, subdivision (c) on the basis of parental actions causing

emotional harm, it bears the burden of proving: “(1) the offending parental conduct; (2)

causation; and (3) serious emotional harm or the risk thereof, as evidenced by severe

anxiety, depression, withdrawal or untoward aggressive behavior.” (In re Alexander K

(1993) 14 Cal.App.4th 549, 557; see § 300, subd. (c).) There is no dispute that S.V. has

suffered serious emotional harm; mother concedes that it is “clear” he is “seriously



                                             17
emotionally troubled.” She contends this harm was caused by abuse he suffered at the

hands of his father, and points to various evidence in the record from which such a

conclusion could be reached. As discussed above, however, the record also includes

expert opinion evidence, Husen’s report, that it was mother who was “harming [S.V.]

immensely.” Other evidence that it was abuse by mother that was the cause of S.V.’s

serious emotional harm includes S.V.’s own statements that she had forced him to say

“bad” things that were not true, as well as the social worker’s observations that S.V. was

apparently “safe and content” in father’s care. At most, mother has identified a conflict

in the evidence. That is not enough for us to disturb the juvenile court’s ruling. (In re

Amy M., supra, 232 Cal.App.3d at pp. 859-860.)

       Similarly, there is substantial evidence in support of the trial court’s finding that
                                              7
S.V. fell within section 300, subdivision (b). Husen opined that mother’s abusive

conduct was motivated not by any conscious intent to hurt S.V., but rather by mother’s

mental illness. The emotional harms S.V. suffered from that conduct apparently resulted

in suicidal ideation, requiring multiple hospitalizations. Alternatively, mother’s reports

that S.V. was suicidal, resulting in his confinement to a mental facility and possible



       7
          Having found substantial evidence in support of the juvenile court’s conclusion
that S.V. fell within section 300, subdivision (c), our discussion of its subdivision (b)
findings is not strictly necessary. (In re Alexis E. (2009) 171 Cal.App.4th 438, 451 [when
dependency petition alleges multiple grounds for jurisdiction, finding of jurisdiction will
be affirmed if any one of those grounds is supported by substantial evidence].)
Nevertheless, since we must in any case discuss section 300, subdivision (b) with respect
to the three older children, we briefly address mother’s subdivision (b) contentions
regarding S.V. for the sake of completeness.

                                              18
treatment with psychotropic medication, may have themselves been a product of her

mental illness, rather than a true report of his behavior. Either way, there was ample

evidence that S.V. was at “substantial risk” of “serious physical harm,” and that the risk

arose from mother’s mental illness interfering with her ability to provide him “regular

care” in the meaning of section 300, subdivision (b)(1).

       Finally, although it is a closer question, we also reject mother’s contention that

there is no substantial evidence that the three older children also come within section 300,

subdivision (b). No doubt, S.V. was in more acute distress than his brothers. Moreover,

his brothers were older and therefore likely less vulnerable in at least some respects.

Nevertheless, there was evidence that mother’s mental illness had previously manifested

as false allegations of abuse with respect to children other than S.V. Husen also observed

that all four boys showed signs of having been “coach[ed]” regarding the allegations of

abuse against S.V. It would not have been unreasonable on these facts for the juvenile

court to conclude that, particularly once S.V. was removed from the home, there was a

substantial risk that one or more of the three older children might become the focus of

similarly abusive behaviors, with similarly dangerous potential consequences.

       “‘Although the evidence is by no means overwhelming, given the deference we

must accord a juvenile court’s factual findings [citation], we conclude there is substantial

evidence to support the jurisdictional findings.’” (In re S.O., supra, 103 Cal.App.4th at p.

462, quoting In re Basilio T. (1992) 4 Cal.App.4th 155, 169.) Mother has raised no

separate challenges to the juvenile court’s dispositional orders.



                                             19
                                III. DISPOSITION

     The challenged findings and orders are affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        RAPHAEL
                                                                  J.

We concur:

McKINSTER
             Acting P. J.

FIELDS
                       J.




                                         20